No. 95-3072



James Spann;                              *
                                          *
                     Appellant;     *
                                          *   Appeal from the United States
              v.                          *   District Court for the
                                          *   Western District of Missouri.
Michael Groose; Gerald Brommel; *
Dwayne Kempker; Joseph Staten; *                   [UNPUBLISHED]
Melvyn Douglas Smith, COI;    *
                                          *
                     Appellees.     *



                          Submitted:    February 13, 1996

                           Filed:   March 11, 1996


Before MAGILL, HEANEY, and MURPHY, Circuit Judges.



PER CURIAM.


     James Spann, an inmate at the Jefferson City Correctional Center,
initiated this action under 42 U.S.C. § 1983, alleging that the defendant
prison officials violated his constitutional rights.               Specifically, he
asserted that they failed to protect him from an assault by other inmates
at the correctional facility.       The district court adopted the magistrate's
report and recommendation and granted the defendants summary judgment in
this matter.       Spann appeals.


     The Eighth Amendment imposes upon prison officials the duty to
provide inmates with "humane conditions of confinement," which includes
taking reasonable measures to "'protect prisoners from violence at the
hands of other prisoners.'"         Farmer v. Brennan, 114
S. Ct. 1970, 1976 (1994) (quoting Cortes-Quinones v. Jimenez-Nettleship,
842 F.2d 556, 558 (1st Cir.), cert. denied, 488 U.S. 823 (1988)).            For a
failure-to-protect   claim,    inmates    must   show   both   that   they    are
"incarcerated under conditions posing a substantial risk of serious harm"
and that a prison official "knows of and disregards an excessive risk to
inmate health or safety."     Id. at 1977, 1979.


     We have carefully reviewed the briefs and the record in this case and
agree with the district court that the named defendants were without
knowledge of a serious risk to Spann's safety.      Thus, they could not have
been deliberately indifferent.     We therefore affirm the district court's
grant of summary judgment for the defendants and the dismissal of Spann's
claim.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      2